Title: To Benjamin Franklin from William Rawle, 26 June 1782
From: Rawle, William
To: Franklin, Benjamin


SirBoulogne sur mer 26. June 1782.
It is with reluctance I give your Excellency a trouble which necessity alone could induce me to think of.
Soon after my return to Ostend from Paris, I was seiz’d with a violent cold and fever, which, added to the effects of a former indisposition at London, has render’d me so exceedingly weak, that I have been prevail’d on by my friends to defer my voyage to America, till I could re-establish my health; and to retire in the mean time to some place on the sea-coast; where I might enjoy the benefit of bathing; which was also strongly recommended by my physicians in England.
It was natural to prefer France to Flanders and I made choice of Boulogne on account of the agreeable society it contains, its situation on the sea and its vicinity to Ostend, from whence I propose to embark in the autumn.
As I was then ignorant of those very proper precautions, which the French government observes with regard to the residence of strangers in their sea ports, I did not trouble your Excellency for a passport or a recommendation for permission to continue here; but I now find I cannot remain without permission from Paris.
I therefore take the liberty to request your Excellency’s assistance on this occasion as a favor of which I shall retain a lasting remembrance.
I have the honor to be Your Excellency’s most obedient and most humble servant
W: Rawle.
 
Addressed: His Excellency / Benjamin Franklin Esqr
Notation: W Rawle 26 June 1782.
